PER CURIAM.
Order appealed from modified, by striking therefrom the provision requiring plaintiff, as a condition of denying the motion to dismiss the complaint, to defray the expense of taking the testimony of such of the defendant’s witnesses as have removed from the county or state since the commencement of the action, and to give security therefor, and, as thus modified, affirmed, without costs of this appeal to either party. Order to be settled on two days’ notice before Mr. Justice Mclennan.